DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0132964 A1) (Lee ‘964) in view of Lee et al. (US 2017/0011692 A1) (Lee ‘692).
Regarding claims 1 and 15, Lee ‘964 discloses a display apparatus comprising:
a display panel (100, fig. 1) configured to display an image based on input image data (e.g., RGB);
a gate driver (300) configured to output a gate signal to the display panel;
a data driver (500) configured to output a data voltage to the display panel; and 

wherein the driving controller (200) comprises:
a flicker value storage (243, fig. 3) configured to store flicker values for grayscale values of the input image data (paras. 0043-0045 and 0061-0076).
Lee ‘964 does not specifically disclose a data remapper configured to convert the grayscale value of the input image data to decrease a size of a maximum frequency grayscale area corresponding to a maximum driving frequency in the low frequency driving mode.
In a similar field of endeavor, Lee ‘692 discloses a data remapper configured to convert the grayscale value of the input image data to decrease a size of a maximum frequency grayscale area corresponding to a maximum driving frequency in the low frequency driving mode (paras. 0020 and 0150-0151).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the converting grayscale value as taught by Lee ‘692 in the system of Lee ‘964 in order to control brightness, avoid flicker and enhance image quality.
Regarding claims 2 and 16, Lee ‘964 discloses the driving controller (200) further comprises:

a driving frequency determiner (240) configured to selectively determine the driving mode of the display apparatus between the normal driving mode and the low frequency driving mode based on the flag, and configured to determine the driving frequency of the display panel using the flicker value storage (paras. 0070-0076).
Regarding claims 3 and 17, the combination of Lee ‘964 and Lee ‘692 discloses the data remapper is configured to convert the grayscale value of the input image data when the input image data is the still image (e.g., low power mode) (para. 0020 of Lee ‘692), and
wherein the data remapper is configured not to convert the grayscale value of the input image data when the input image data is the video image (paras. 0117-0118 of Lee ‘692).
Regarding claim 4, the combination of Lee ‘964 and Lee ‘692 discloses the data remapper includes a data remapping lookup table configured to generate a converted grayscale value by multiplying a converting gain to the grayscale value of the input image data (paras. 0013-0016 of Lee ‘964).
Regarding claim 5, the combination of Lee ‘964 and Lee ‘692 discloses the flicker value storage and the data remapping lookup table are formed in a same memory (para. 0075 of Lee ‘964).

Regarding claims 7 and 19, the combination of Lee ‘964 and Lee ‘692 discloses the data remapper is configured to extract a luminance component from the grayscale value of the input image data, configured to multiply a luminance compensating gain to the extracted luminance component of the input image data to generate a compensated luminance component, and configured to generate the converted grayscale value based on the compensated luminance component (paras. 0024-0028 of Lee ‘964).
Regarding claims 8 and 20, the combination of Lee ‘964 and Lee ‘692 discloses the driving controller further comprises a fixed frequency determiner configured to determine whether an input frequency of the input image data has a normal type by counting a number of pulses of a horizontal synchronizing signal between a first pulse and a second pulse of a vertical synchronizing signal or by counting a number of pulses of a data enable signal between the first pulse and the second pulse of the vertical synchronizing signal (paras. 0093-0095 of Lee ‘964).
Regarding claim 9, the combination of Lee ‘964 and Lee ‘692 discloses the fixed frequency determiner is configured to generate a frequency flag representing whether the input frequency of the input image data has the normal type or not, and

Regarding claim 10, the combination of Lee ‘964 and Lee ‘692 discloses the maximum frequency grayscale area is defined as an area equal to or greater than a first grayscale value and equal to or less than a second grayscale value,
wherein a converted maximum frequency grayscale area which is converted by the driving controller is defined as an area equal to or greater than a third grayscale value and equal to or less than a fourth grayscale value,
wherein the third grayscale value is greater than the first grayscale value, and
wherein the fourth grayscale value is less than the second grayscale value (paras. 0091-0100 of Lee ‘692).
Regarding claim 11, the combination of Lee ‘964 and Lee ‘692 discloses a converting gain to generate the converted maximum frequency grayscale area is less than 1 in a first converting area and greater than 1 in a second converting area (paras. 0091-0100 of Lee ‘692).
Regarding claim 12, the combination of Lee ‘964 and Lee ‘692 discloses the maximum frequency grayscale area is defined as an area equal to or greater than a first grayscale value,
wherein a converted maximum frequency grayscale area which is converted by the driving controller is defined as an area equal to or greater than a second grayscale value, and wherein the second grayscale value is greater than the first grayscale value (paras. 0091-0100 of Lee ‘692).

Regarding claim 14, the combination of Lee ‘964 and Lee ‘692 discloses the display panel comprises a plurality of segments in a matrix form, and
wherein the driving controller is configured to determine the driving frequency of the display panel based on optimal driving frequencies for the segments (paras. 0023-0025 of Lee ‘964).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon et al. (US 2010/0020112 A1) discloses a display device which can improve 
display quality by correcting an original image signal whose frame frequency is a first frequency or a second frequency different from the first frequency.
Kim et al. (US 2015/0340014 A1) discloses method of operating the electronic device performs a low frequency driving between the processor and the display device using the flicker profile of the display device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693